ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 11-28 and 30-31 are allowed because the prior art made of record does not teach a vehicle and induction charging device for a partially or fully electrically operated motor vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 11-22, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
the at least one charging coil heat-transmittingly connected to the fluid pipe of the temperature-control assembly such that the waste heat from the at least one charging coil can be transmitted to the fluid in the fluid pipe of the temperature-control assembly, 
a metal shielding plate for shielding electromagnetic field emissions, and a ferrite assembly for directing an electromagnetic alternating field, the metal shielding plate and the ferrite assembly arranged on a vehicle side on the at least one charging coil, 
wherein the at least one charging coil is arranged in the fluid pipe of the temperature-control assembly such that the fluid can flow around the at least one charging coil on all sides such that the waste heat generated in the at least one charging coil can be discharged directly to the fluid in the fluid pipe, and 
wherein the at least one charging coil is secured in the fluid pipe of the temperature-control assembly directly to the fluid pipe or via a retaining device.

4.         With respect to claim 23-28 and 30-31, the prior art made of record fails to teach the combination of steps recited in claim 23, including the following particular combination of steps as recited in claim 23, as follows:
the at least one charging coil heat-transmittingly connected to the fluid pipe of the temperature-control assembly such that the waste heat from the at least one charging coil can be transmitted to the fluid in the fluid pipe of the temperature-control assembly, 
a metal shielding plate for shielding electromagnetic field emissions, and a ferrite assembly for directing an electromagnetic alternating field, the metal shielding plate and the ferrite assembly arranged on a vehicle side on the at least one charging coil, 
wherein the at least one charging coil is arranged in the fluid pipe of the temperature-control assembly such that the fluid can flow around the at least one charging coil on all sides such that the waste heat generated in the at least one charging coil can be discharged directly to the fluid in the fluid pipe, and 
wherein the at least one charging coil is secured in the fluid pipe of the temperature-control assembly directly to the fluid pipe or via a retaining device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851